Interim Decision #1632

MATTER or RoarArrnrA-Hanisnos
In Deportation Proceedings
A-3925805

Decided by Board August OR, 1986
Since Article IV of the Federal Penal Code of Mexico provides for the prosecution in Mexico of crimes committed in foreign territory by a national'
of Mexico where uie violation of law would also be a crime in Mexico,
respondent's conviction in Mexico of possessing morphine and codeine, in
violation of Article 194 .of. the Federal Penal Code of Mexico, constitutes
a conviction within the meaning of section 241(a),(11) of the Immigration
and Nationality Act, as amended, notwithstanding the crime of which he

was convicted wasvommitted in the United States. .
CHARGES:
Order: 'Act of 1952—Section 241(a) (2) [8 U.S.Q. 1251(a)'(2)3—Entered
without inspection. (1)
Lodged: Act of 1952—Section 241(a) (1) (8 U.S.C. 1251(a) (1)3—Excludable at time of entry—convicted of issuing a check
without sufficient funds. (2)
Act or x982—Section 241(a) (11) its U.S.C. 1251(a) (11)3—Convicted of violating narcotics law. (3)
Act of 1952—Section 241(a) (I) [8 U.S.C. 1251(a) (1)1—Excludable at time of entry—convicted of robbery. (4)
Act of 1052--Section 251(a) (1) IS

at

1251(a) (1)] Excludable

time of entry—convicted of crime involving
moral turpitude, to wit, robo. (5)
Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)3—Excludable
at time of entry—No Immigrant visa. (5)
,

The case comes forward on appeal from 'the order 'of the special
inquiry officer dated April 7, 1966 ordering that the respondent be
deported from the United States to Mexico on all of the charges
shown in the caption, except charges (2) and (4).
The respondent was born on January 13, 1913 at Guaymas, Sonora, Mexico, the illegitimate child of Francisco Lopes Romandia and
Catalina Herreros (Ex. 8). He was admitted to the United States
for permanent residence on May 1926 and last entered the United
772

Interim Decision #1632
States on July 15, 1959 after replying in the affirmative to the
inspecting immigration officer's question of -whether he was an "American." The special inquiry officer, who had an opportunity to observe
the demeanor of the respondent while answering and was the best
judge of credibility, refused to accept his explanation that by stating
he was an American he did not intend to represent that he was a
citizen of the United. States but meant that he was not an African
or European, found the respondent was aware that he was using
the term "American" in the vernacular sense and was in fact asserting that he was an American citizen.
The special inquiry officer, in his order of October 23, 1903 found
the respondent deportable on the charge stated in the order to show
cause; and also found the respondent deportable under section 241
(a) (11) of the Immigration and Nationality Act because of his
conviction on December 14, 1957 in the First District Court of the
State of Jalisco, Mexico of possessing morphine and codeine in
violation of Article 194 of the Penal Code of Mexico for which he
was sentenced one year and eight months in the penitentiary. The
offense of which he was convicted was actually committed in the
United States and on January 13, 1955, while living in Sacramento,
California, respondent was indicted in Superior Court in and for
the County of kteramento on two counts under section 11500 of the
Health and Safety Code for unlawfully possessing codeine and for
unlawfully possessing morphine; however, while out on bail, he left.
for Mexico and extradition proceedings instituted by the State of
California were unsuccessful because he was a Mexican national.
The special inquiry officer found, despite the respondent's denial,
that the record showing conviction. on March 28, 1057 in the Fifth

Criminal Court, Guadalajara, Jalisco, Mexico of the crime of "Robe",
and sentence to seven months in the penitentiary and fine of 200
pesos related to the respondent because of the identifying information contained in the record of conviction. However the special
inquiry officer did. find him not deportable on. the robbery charge at
that time inasmuch as he was not able to determine whether the
respondent was convicted of burglary, theft or larceny. In addition,
the special inquiry officer did not sustain the charge based upon conviction of issuing a check without sufficient funds in the State of
California because of the expungement of the record of conviction
under section 1203.4 of the California Civil Code. 1
1 Since we iind the respondent otherwise deportable, we deem it unnecessary
to dwell upon this point

Interim Decision #1632
Subsequent -to the order of the special inquiry officer on October
23, 1963 counsel for the respondent filed' a. motion raising for 'the
first time respondent's claim to United States citizenship and questioning whether the order of deportation can be sustained as a matter
of law based upon the Mexican conviction of violating the narcotics
law. On April 10, 1964 the special inquiry officer denied the motion
to reopen. On. June 26, 1964 we withdrew the outstanding order of
the special inquiry officer and ordered the proceedings reopened to
explore the issue as to citizenship and to examine the ground of
deportability based upon the foreign conviction for a crime committed in the United States.
In deportation proceedings a person claiming United States citizenship. who admits he was born abroad is prima fade an alien and
must meet the burden of proof in establishing his claim to citizenship? The respondent's mother testified that she married the respondent's father in Mexico on March 18, 1910 (no documentary
evidence of marriage) ; that her husband was born in. Florence,.
Arizona and always claimed to have been a native born citizen, but

she was unable to find documentary evidence of his birth in Arizona.
She testified she and her husband had always told the respondent
that his father was born in Florence, Arizona. The respondent
testified -that he had often heard his mother: and father say that
his father was born in the United States. He admitted however that
he had never told anybody that his father was born in this country_
The Service introduced sworn statements taken from the respondent on September 1, 1914 and October 2, 1961' in which he stated

that his father was born in Mexico. The immigrant visa which the
respondent presented when he was admitted to the United States for
permanent residence on May 29,1926 contains the respondent's birth .
certificate and shows that in registering the respondent's birth his
father stated that he himself was born in Guaymas, Sonora, Mexico.
The mother's immigration visa with which she was admitted for
permanent residence on May '29, 1926 with the respondent states
that she was a widow and that her husband. had been born at
Guaymas, Sonora, Mexico.
The special inquiry officer finds it unbelievable that the respondent
would have consistently stated to the Service that his father was
born in Mexico if he lam-, as he claims he has known for a long
time, that his father was born in the United States. The mother's
testimony that her husband told her he was born in the United States

was refuted by the statement appearing in. 'her immigration visa.
.
'Matter of A—M--, 7i. &N. Dec. 332.

774

Interim Decision #1682
The respondent has not been able to produce any documentary or
other evidence of his father's birth in the United States aside from
the testimony of his mother. The special inquiry officer stated that
he carefully observed the respondent and mother while they were
testifying and it was obvious from their demeanor that they were
lying. The finding of credibility by the trier of facts of the case
who has had the opportunity of observing the witnesses is entitled
to great weight. The allegation that the respondent's father was
deported from Mexico to the United States about 1917 as a United
States -citizen could not be verified inasmuch as a search of the
immigration records was negative. Counsel's complaint, regarding
the destruction and subsequent unavailability of Service records is
an internal Immigration, Service matter and not properly before
this Board. In view of the evidence in Service records showing the
father was born in Mexico as against the uncorroborated testimony
of the respondent and his mother, which the special inquiry officer
has found incredible, it is concluded that alienage has been established.
Counsel contends that the respondent's conviction in Mexico for
an offense that was committed in the United States constitutes a
conviction in absentla. The record. relating to the conviction of the
respondent' on December 4, 1957 in the First District Court of the
State of Jalisco, Mexido of possessing morphine and codeine in
violation of Article 194 of the Federal Penal Code of Mexico shows
that the Court had personal jurisdiction of the respondent. The
conviction therefore can not be regarded as a conviction fin, absentia
in which the convicting court does not have jurisdiction over the
respondent.' The respondent was convicted in Mexico after a trial

at which he was present with counsel. Article IV of the Federal
Penal Code of Mexico provides for the prosecution in Mexico of
crimes committed in foreign territory by a national of Mexico where
the violation of laws' would also be a crime in Mexico. We conclude
that the respondent was properly convicted in Mexico and that the
Mexican conviction constitutes a ground of deportability under section 241(a) (11) of the Immigration and Nationality Act.*
The special inquiry officer has found that the respondent was convicted in Mexico on March 28, 1957 of the crime of "Robe". Upon
reexamination of the record of conviction,' t was established. that
spare vehicle parts had been stolen from Casa Ford, that respondent
had entered the Ford establishment, that the missing parts were
Gee Ela panto Scorner, 1743 Pea. 408 (R D. Wash. 1909).

' Cf. Matter of Aciatno, 10 I. & N. Dec. 593.
775

Interim Decision *1632
found in the back of a restaurant he operated and that he had been
offering them for sale (Ex. 5, "0" and "P"; Ex. 6). The offense
of "Bobo" has been translated in the record of conviction as robbery.
Under the circumstances in the ease we agree with the conclusion of

the special inquiry officer that the conviction of "Bobo" is a conviction of a crime involving moral turpitude and that he is deportable
on the fifth lodged charge. We also concur in the finding of deportability upon the sixth lodged charge.
The respondent is a. long time resident of the United. States, having been admitted for permanent residence on May 29, 1926. The
respondent is married to a, United States citizen and has one child
of this marriage. He hid previously been married in 1936 and had
. six children as a result of this marriage. Respondent's -wife is employed as a waitress while he is employed as a cook. He claims that
he has a heart condition and has had four or five heart attacks. In
addition to the crimes previously discussed and set forth in the order
to show cause, the respondent has been convicted of battery; contempt of court, drunk driving and failure to provide. Upon the
record, discretionary relief is not available to the respondent. The
appeal will be dismissed.
ORDER: It is ordered, that the appeal be and the same is hereby
dismissed.

'176

